Voto particular disidente emitido por el
Juez Asociado Se-ñor Colón Pérez.
Nuevamente, a través de este breve voto particular disidente, nos vemos en la obligación de disentir enérgica-mente del curso de acción seguido por una mayoría de este Tribunal al momento de imponer una sanción disciplinaria en contra de un compañero juez o una compañera jueza jueza por violaciones a los Cánones de Ética Judicial, 4 LPRA Ap. IV-B. Hoy, la falta de uniformidad que, lamenta-blemente, ha permeado por años en este Tribunal al mo-mento de imponer sanciones disciplinarias —y que ya pa-rece haberse convertido en una práctica por parte de este Alto Foro, según del compañero o de la compañera de la profesión de quien se trate—, se manifiesta una vez más. Nos explicamos.
HH
En el presente caso —a grandes rasgos y en hechos que quedaron prohados ante la Comisión de Disciplina Judicial y que acomodaticiamente se obvia mencionar en el Voto Particular de Conformidad—, estamos ante una compa-ñera jueza que, en esencia, en reiteradas ocasiones, faltó a su deber ético, y en consecuencia infringió los Cánones 8, 20(i), 23 y 34 de Ética Judicial, supra. Ello, toda vez que atendió más de 400 casos en los cuales los representantes legales de las partes (el fiscal o la abogada) eran personas *782que frecuentemente postulaban en su sala y con las cuales ésta continuamente compartía en actividades sociales (fiestas y viajes).(1) Sin duda alguna, ante ese escenario, el sentido común y la prudencia —elementos esenciales del temperamento judicial— invitaban a que la compañera jueza se inhibiera de atender los referidos casos que tenía ante su consideración. Sin embargo, no lo hizo y, con su proceder, puso en entredicho la imagen de imparcialidad que debe permear en todo proceso judicial que se conduce en los tribunales de nuestro País.
Los tiempos que vivimos nos exigen evaluar con riguro-sidad la conducta de cada miembro de la Judicatura. No se trata aquí de un incidente aislado, sino que fueron varios los casos en que la jueza Carballo Nogueras debió inhibirse y optó por no hacerlo.
Es menester señalar que con nuestras expresiones no desalentamos de modo alguno que nuestros jueces y juezas se relacionen con los demás profesionales del Derecho. Todo lo contrario; dichas relaciones resultan intrínsecas a la naturaleza humana y promueven la confianza en nues-tro sistema de justicia. No obstante, cualquier tipo de rela-ción que entable un juez o una jueza en situaciones como la que nos ocupa, debe llevarse a cabo dentro de un marco severo de cautela y prudencia. Después de todo, somos no-sotros y nosotras, los jueces y las juezas, quienes debemos servir como figuras imparciales en las controversias que adjudicamos. Cuando, en función de nuestra responsabili-dad delegada entendemos que existe o pudiera existir al-gún factor que afecte o pudiera afectar adversamente las labores que realizamos, todo juez o toda jueza tiene la obli-gación inescapable de rehusarse a intervenir en tales situaciones.
*783En vista de ello, y ya que en el presente caso no se si-guieron los lineamientos antes expuestos, estimo que la gravedad de la conducta de la compañera jueza Carballo Nogueras justificaba —tal y como se ha hecho en el pasado con otros jueces y otras juezas— su suspensión inmediata de empleo y sueldo como Jueza del Tribunal de Primera Instancia. Tal era el proceder más correcto. Por no ser ese el curso de acción seguido por una mayoría de este Tribunal, es que emitimos este breve voto particular disidente.
H—l h—i
Junto con lo anterior, queremos reiterar la enorme pre-ocupación, manifestada en ocasiones previas, en torno a la falta de uniformidad y proporcionalidad que ha permeado por años en este Alto Foro al momento de imponer sancio-nes disciplinarias a jueces y juezas, así como a abogadas y abogados, y que se ha sostenido —de una forma muy particular—, en los últimos pronunciamientos de este Tribunal en lo que a la ética judicial se refiere.
Para una muestra de ello no hay que ir muy lejos; basta con analizar y comparar las últimas 5 decisiones de este Tribunal en procedimientos disciplinarios contra jueces o juezas, a saber: In re Vissepó Vázquez, 196 DPR 560 (2016); In re Candelaria Rosa, 197 DPR 445 (2017); In re Hon. Colón Colón, 197 DPR 728 (2017), In re Velez Colón, 198 DPR 575 (2017) (este último en calidad de Directora Admi-nistrativa de los Tribunales) y el caso que nos ocupa. En cada uno de estos procesos disciplinarios, la falta de uni-formidad y proporcionalidad antes mencionada resulta evidente. Las razones para ello, así como los motivos que se tuvieron para imponer las correspondientes sanciones en cada uno de esos casos, solo una mayoría de este Tribunal las conoce. Lo anterior es altamente preocupante, pues la falta de transparencia y uniformidad al momento de ejer-cer nuestro deber inherente de reglamentar la profesión de *784la. abogacía se traduce, precisamente, en un atentado contra la credibilidad de esta Institución.
Así las cosas, tal como lo hemos hecho en el pasado, insistimos en que es momento de estudiar y repensar el ordenamiento deontológico que rige la conducta de los abo-gados y las abogadas, así como de los jueces y las juezas, en aras de cumplir —de manera uniforme, y sin motivos y apasionamiento alguno— con la facultad constitucional e inherente que tiene este Tribunal de reglamentar la profesión. Estamos seguros que los jueces y juezas que componen la Rama Judicial de Puerto Rico, los abogados y las abogadas que en ella practican, así como la comunidad en general, lo agradecerán.
J—i HH
Por último, es menester señalar que a falta de argumen-tos sólidos en derecho que legitimen su errático, político y motivado proceder en el presente caso, el Juez Asociado Se-ñor Martínez Torres busca crear sombras sobre lo dispuesto por este Juez en los procesos disciplinarios que ha tenido ante su consideración. Tal y como nos tiene acostumbrados en este tipo de caso, falla nuevamente el Juez Asociado Se-ñor Martínez Torres. Y es que con tan solo una cuidadosa lectura de los votos que quien suscribe ha emitido en los casos a los que éste hace referencia, la comunidad jurídica en general podrá percatarse de que —independientemente del juez o de la jueza de quien se trate— este Juez, en la mayoría de las instancias, ha acogido en toda su extensión las recomendaciones que nos ha hecho la Comisión de Dis-ciplina Judicial, ente al cual este Tribunal le ha delegado la función de atender —en primera instancia— los referidos procesos disciplinarios.
Lamentablemente, el compañero Juez Asociado Señor Martínez Torres no puede decir lo mismo. En In re Cande*785laria Rosa, supra, la Comisión de Disciplina Judicial reco-mendó el archivo del caso y el Juez Asociado Señor Martí-nez Torres optó por suspender al Juez Candelaria Rosa por tres meses; en In re Colón Colón, supra, la Comisión de Disciplina Judicial recomendó la destitución del Juez Co-lón Colón y el Juez Asociado Señor Martínez Torres optó por suspenderlo tan solo por tres meses, y, finalmente en In re Vélez Colón, supra, la Oficina de la Procuradora General recomendó el archivo del caso y el Juez Asociado Señor Martínez Torres optó por censurar a la jueza Vélez Colón.
Lo anterior no podía ser distinto. Lo dispuesto por el Juez Asociado Señor Martínez Torres en los mencionados casos solo refleja el color azul del cristal con que —a lo largo de su estadía en este Tribunal— éste se ha mirado y se mira.

 En total, la jueza Carballo Nogueras atendió 479 casos en los que una de las abogadas con las que frecuentemente compartía fungió como abogada de defensa, en 228 de estos casos determinó causa probable para acusar y en 155 no causa probable. En 96 casos se dispuso de los casos por desestimación, archivo y otras.